PER CURIAM.
On December 17, 1985, appellant filed a motion to enlarge time for filing a motion for post conviction relief, based on the-then published January 1, 1986 deadline affecting persons whose sentence and judgment had become final prior to January 1, 1985, as provided in the Florida Rules of Criminal Procedure (1985 ed.). The circuit court denied the motion on January 23, 1986, apparently unaware that the Florida Supreme Court had, on December 19, 1985, extended the filing deadline to January 1, 1987 for prisoners whose judgments and sentences had become final before January 1, 1985. In re Rule 3.850 of the Florida Rules of Criminal Procedure, 481 So.2d 480 (Fla.1985). We reverse. At the time the motion for enlargement was considered by the circuit court, the appellant had the right until January 1, 1987, to file a motion for 3.850 relief as to a sentence that had been imposed on him before January 1, 1985. The lower court’s order of denial erroneously took into consideration the unamended rule. Accordingly, appellant may file a motion for post conviction relief with the circuit court on or before the January 1, 1987 deadline now provided in Rule 3.850.
REVERSED.
ERVIN, NIMMONS and BARFIELD, JJ., concur.